 IIn the Matter of CAMPBELL SOUP COMPANY, CAMDEN, NEW JERSEYPLANTSandUNITED CANNERY, AGRICULTURAL, PACKING AND ALLIEDWORKERS OF AMERICA- LOCAL 80, AFFILIATED WITH THE CONGRESS OFINDUSTRIAL ORGANIZATIONSCase No. R-0161.-Decided December 12,1949Jurisdiction:soup and other food products manufacturing industry.Investigation and Certification of Representatives:existence of question:refusal to accord recognition to union and request that certification be obtained ;election necessary.Unit Appropriate for Collective Bargaining:production and maintenanceemployees,including inside truck drivers and pushers, but excluding manage-ment employees,office, clerical employees,factory clerical employees,engineers,firemen, all supervisory employees above the rank of pusher,watchmen andtimekeepers.Mr. Charles A. Wolfe,of Philadelphia,Pa., for the Company.Mr. Saul C. Waldbaum,of Philadelphia, Pa., andMr. AbrahamGreenberg,of Camden, N. J., for the United.Mr. Frank F. Neutze,of Camden, N. J., forthe Independent.Mr. Eugene M. Purver,ofcounsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 28, 1940, United Cannery, Agricultural,Packing andAlliedWorkers of America, Local 80, affiliated with the Congress ofIndustrial' Organizations, herein called the United, filed with theRegional Director for the Fourth Region (Philadelphia, Pennsyl-vania) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Campbell SoupCompany, Camden, New Jersey, plants, Camden, New Jersey, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act,` 49 Stat. 449, herein called the Act.On November 6,1940, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c)' of the Act and Article III, Section 3,28 N. L.R. B., No 78.514 CAMPBELL SOUP COMPANY515of National LaborRelationsBoard Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and provide for an appropriatehearing upondue notice.On November 13, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, the1,herein called the Independent, a labor organization claiming torepresent employees directly affected by the investigation.Pursuantto notice, a hearing was held on November 20, 1940, at Camden, NewJersey, before Jerome I. Macht, the Trial Examiner duly designatedby the Board.At the commencement of the hearing, the Trial Exam-iner granted a motion by the Independent to intervene in the proceed-ings.The Company, the United, and the Independent wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed:Pursuant to request therefor by the Company and the Independentand notice thereof duly served upon all the parties, a hearing washeld before the Board at Washington, D. C., on December 5, 1940, forthe purpose of oral argument.The Company, the United, 'and the,Independent were represented by counseland participated in theargument.-Pursuant to leave granted by the Boardto all parties, the Companyand the Independent filed briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYCampbell Soup Company is a New-Jersey corporation, having itsprincipal office and place of business in Camden, New .Jersey, whereit is engaged in one integrated plant in preparing, canning, packing,and distributing soups and other food products.Approximately 90per cent of the materials used by the Company in its Camden plantoriginate outside the State of New Jersey and -approximately 90 percent of the products of the Company's Camden plant are distributedby the Company to States other than New Jersey.The annual valueof such materials and products is respectively in excess of $1,000,000.413597-42-vol 28--34 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THEORGANIZATIONS INVOLVEDUnited Cannery, Agricultural, Packing and Allied Workers ofAmerica, Local 80, affiliated with the Congress of Industrial Organi-zations, is a labor organization admitting to membership employeesof the Company at its Camden, New Jersey, plant, excluding time-keepers, watchmen, and employees in managerial capacity.Campbell Soup Workers Independent Union, Local No. 1, is anunaffiliated labor organization admitting to membership employees ofthe Company at its Camden, New.Jersey, plant.M. THE QUESTION CONCERNING REPRESENTATIONFrom 1938 to the present time the Company has bargained withthe Independent regarding wages, hours, vacations, and other work-ing conditions.Prior to the filing of the petition herein the Unitedsought recognition as the exclusive bargaining agent of employeesof the Company. The Company, however, refused to recognize theUnited-as such in the absence of its certification by the Board.At the hearing, the Company, the United, and the Independentagreed that of "a substantial number of employees whose names appearon the cards submitted by both unions and on the documents sub-mitted by the C. I. O. union, a substantial number of their names alsoappears on the payroll record of the company, for the, week endingNov. 3, 1940,", and that both unions claim to 'represent, a substantialnumber, of employees on the ,Company's pay roll for the week endingNovember 3, 1940.1We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.'At the hearing, the Independent and the United presented to the Trial Examiner 1,900and 1,475 membership cards, respectively, purporting to be signed by employees within theunit found below to be appropriate for the purposes of collective bargaining. In addition.the United presented to the Trial Examiner a petition designating the United as theircollective bargaining agent purporting to be signed by 812 employees within the appropriateunit.It appearsfrom the United's petition herein that there are approximately 2,300employees in the appropriate unit CAMPBELL SOUP COMPANY517V.THE APPROPRIATE UNITAt the hearing the parties agreed that the unit appropriate forthe purposesof collective bargaining consists of all production andmaintenanceemployees at the Camden plant, including inside truckdrivers and pushers, but excluding management employees, office cleri-cal employees, factory clerical employees, engineers, firemen, and allsupervisory employees above the rank of pusher.. The United andthe Independent disagree as to whether watchmen and certain time-keepers should be included in the unit.There are approximately 60 watchmen.The United seeks to ex-clude them from the unit, contending that their interestsaremoreclosely related to those of the Company than to those of the otheremployees.As stated above, the United does not admit watchmen tomembership.The Independent wishes to include the watchmen inthe unit, contending that they perform duties that bring them in con-tact with production "over and above watching."While the Inde-pendent admits the watchmen to its membership, it has not solicitedthem to join and none are members at the present time. It appearsthatwatchmen, in addition to plant protection,have some minorproduction duties, and that they are paid on an hourly basis.Underthe circumstances, we shall exclude the watchmen from the unit.There are approximately 70 timekeepers.The Unitedseeks toexclude them from the unit, contending that they act in,a supervisorycapacity.As stated above, the United does not admit the timekeeperstomembership.The Independent wishes to include hourly paidtimekeepers in the unit, contending that they aid in production in anon-supervisory capacity, but agrees with the United that salariedtimekeepers should be excluded.As in the case of the watchmen, theIndependent admits timekeepers to membership but has not solicitedthem to join and none are members at the present time. Timekeepersdo no manual labor and engage in no production work while checkingtime.Under the circumstances, we shall exclude the timekeepersfrom the unit.We find that all productionand maintenanceemployees of theCompany at itsCamden plant, includinginsidetruck drivers andpushers,but excludingmanagement employees,office clerical em-ployees,factory clerical employees,engineers,firemen, allsupervisoryemployeesabove the rank of pusher, watchmen, and timekeepers, con-stitutea unit appropriate for the purposes of collective bargaining,and that such unit will insure to employees of the Company the fullbenefitof their right to self-organization and to 'collective bargainingand otherwise effectuate the policies of the Act. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDVI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company, can best be resolved by anelection by secret ballot.,At the hearing the parties agreed that eligibility to vote in theelection should be determined by the pay roll for the week endingNovember 3, 1940.We construe the agreement to include as eligible.to vote those employees whose names do not appear upon the pay rollbecause they were ill or on vacation and those who were then or havesince been temporarily laid off ; and to exclude those who have sincequit or been discharged for cause.As thus construed, we see no reasontodepart from the wishes of the parties, and we shall directaccordingly.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAWi1.A question affecting commerce, has arisen concerning the repre-sentation, of employees of Campbell Soup Company at its Camden,,New Jersey, plant, within the meaning of Section 9 (c) and Section2 (6) and (7) of the Act.2.All production and maintenance employees of the Company atitsCamden; New Jersey, plant, including inside truck drivers andpushers, but excluding management employees, office clerical em-ployees, factory clerical employees, engineers, firemen, all supervisoryemployees above the rank of pusher, watchmen, and timekeepers, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby .IDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Campbell Soup Company at its Camden, New Jersey, plant, anelection by secret ballot shall be conducted as early as possible butnot later than thirty (30) days from the date of this Direction ofElection,, under the direction and supervision of the Regional Directorfor the Fourth Region, acting in this matter as agent for the National CAMPBELL SOUP COMPANY519Labor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among all production and maintenance' em-ployees of the Company, at its Camden, New Jersey, plant, whosenames appear upon the pay roll of the Company for the week endingNovember 3, 1940, including inside truck drivers, pushers, employeeswhose names do not appear upon said pay roll because they were illor on vacation, and employees who where then or have since beentemporarily, laid off, but excluding management employees, officeclerical employees, factory clerical employees, engineers, firemen, allsupervisory employees above the rank of pusher, watchmen, time-keepers, and those who have since quit or been discharged for cause,to determine whether they desire'to be represented by United Cannery,Agricultural, Packing and AlliedWorkers of America, Local 80,affiliatedwith the Congress of Industrial Organizations, or byCampbell Soup Workers Independent Union, Local No. 1, for thepurposes of collective bargaining, or by neither.CHAIRMAN HARRY A. Mniis took no part in the consideration ofthe^above Decision and Direction of Election.